HOLLAND & HART LLP

5441 Kietzke Lane, 2nd Floor

Reno, NV 89511
Phone: (775) 327-3000 ¢ Fax: (775) 786-6179

oN DN UN FP WY NY

\o

10
11
12
13
14
15
16
17
18
19
20
21
22

Case 3:15-cv-00294-CLB Document 545 Filed 12/23/19 Page 1 of 4

Robert C. Ryan (#7164)

Timothy A. Lukas (#4678)
HOLLAND & HART LLP

5441 Kietzke Lane, Second Floor
Reno, Nevada 89511

Phone: (775) 327-3042

Fax: (775) 786-6179
reryan@hollandhart.com
tlukas@hollandhart.com

Christopher B. Hadley
(Admitted pro hac vice)

JONES, WALDO, HOLBROOK & McDONOUGH, PC

1441 West Ute Blvd., Suite 330
Park City, Utah 84098
Telephone: (435) 200-0087
Facsimile: (435) 200-0084
chadley@joneswaldo.com

Attorneys for Plaintiff and Counter Defendants

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

CHEMEON SURFACE TECHNOLOGY, LLC, a
Nevada limited liability company,

Plaintiff,
Vv.

METALAST INTERNATIONAL, INC., a Nevada
corporation, METALAST, INC., a Nevada
corporation; SIERRA DORADO, INC., a Nevada
corporation; DAVID M. SEMAS, an individual;
GREG D. SEMAS, an individual; and WENDI
SEMAS-FAURIA, an individual.

Defendants.

 

DAVID M. SEMAS; and METALAST

23|| INTERNATIONAL, INC.,

24
25
26
27
28

Counterclaimants,
Vv,

CHEMEON SURFACE TECHNOLOGY, LLC,
DEAN S. MEILING; and MADYLON
MEILING,

Counter Defendants.

 

 

 

Case No.: 3:15-cv-00294-MMD-CLB

STIPULATION AND ORDER FOR
EXTENSION OF TIME TO FILE
OPPOSITION TO DEFENDANT’S
MOTION FOR PARTIAL SUMMARY
JUDGMENT AND EXTENSION TO FILE
REPLY IN SUPPORT OF MOTION

[FIRST REQUEST]

 

 
5441 Kietzke Lane, 2nd Floor
Reno, NV 89511
Phone: (775) 327-3000 @ Fax: (775) 786-6179

HOLLAND & HART LLP

wa F&F WO N

oO co 1 DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:15-cv-00294-CLB Document 545 Filed 12/23/19 Page 2 of 4

Plaintiff and Counter Defendants, by and through their undersigned

counsel, Timothy A.

Lukas of Holland & Hart, LLP; and Defendant and Counterclaimant, by and through his undersigned

counsel, Michael D. Hoy of Hoy Chrissinger Kimmel Vallas, PC, stipulate an

d agree as follows:

1. On December 4, 2019, Defendant and Counterclaimant David M. Semas filed his

Motion for Partial Summary Judgment on the Pleadings Re: Sixth Claim for Relief (Copyright

Infringement) (the ““Motion”) (ECF No. 540).

2. Pursuant to Minutes of Proceeding dated October 31, 2019 (ECF 536), Plaintiff and

Counter Defendants’ opposition to the Motion is due on December 30, 2019,

on January 9, 2020.

and the reply is due

3. The parties hereby stipulate to extend the deadline for Plaintiff and Counter

Defendants to file their opposition to the Motion until Friday, January 10,

2020. Based on the

unavailability of some of Plaintiff and Counter Defendants key personnel and counsel to address

the issues raised in the Motion. Plaintiff and Counter Defendants’ counsel requested an additional

eleven days to file their response to the Motion and Defendant Counterclaimant’s counsel agreed to

the request. In fairness in preparing their reply, Plaintiff and Counter Defendants agree that

Defendant and Counterclaimant’s time to file a reply be extended to January 20, 2020.

Hil

Mi

Mil

Mil

 

 
HOLLAND & HART LLP

5441 Kietzke Lane, 2nd Floor

Reno, NV 89511
Phone: (775) 327-3000 @ Fax: (775) 786-6179

- Ww WN

Oo *F& NN NH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:15-cv-00294-CLB Document 545 Filed 12/23/19 Page 3 of 4

4, Pursuant to LR 6-1, this first request for an extension is made with good cause and

in good faith and not for purposes of delay. This is the Parties’ first request for|an extension of time

to file a response to the Motion. Counsel do not believe that the extension requested would cause

any undue delay in this case.

IT IS SO STIPULATED.
DATED this 23rd day of December, 2019. DATED this 23rd day of December, 2019.
HOLLAND & HART LLP HOY CHRISSINGER KIMMEL PC

/s/ Timothy A. Lukas
Robert C. Ryan (7164)

Timothy A. Lukas (#4678)
5441 Kietzke Lane, Second Floor
Reno, Nevada 89511

Attorneys for Chemeon Surface Technology Attorneys for Defendants and
and Dean S. Meiling and Madylon Meiling Counterclaimants

/s/ Michael D. Hoy
Michael D. Hoy (2723)
Bank of America Tower
50 West Liberty Street, Suite 840
Reno, Nevada 89501

( uniled States Magistrate Judgs

pateD: [2/20/24

 

OF

 

 
HOLLAND & HART LLP

5441 Kietzke Lane, 2nd Floor

Reno, NV 89511
Phone: (775) 327-3000 @ Fax: (775) 786-6179

oO Oo J HD A fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:15-cv-00294-CLB Document 545 Filed 12/23/19 Page 40

PROOF OF SERVICE

Pursuant to FRCP 5, I declare, as follows:

I am employed in the City of Reno, County of Washoe, State of Nevada, by the law offices
of Holland & Hart. My business address is 5441 Kietzke Lane, Second Floor, Reno, Nevada 89511.

I am over the age of 18 years and not a party to this action.

 

I am readily familiar with Holland & Hart’s practice for collection and processing of: HAND
DELIVERIES, FACSIMILES and OUTGOING MAIL. Such practice in the ordinary course of
business provides for the delivery or faxing and/or mailing with the United States Postal Service, to

occur on the same day the document is collected and processed.

On December 23, 2019, I served the foregoing STIPULATION AND ORDER FOR

EXTENSION OF TIME TO FILE OPPOSITION TO DEFENDANT’S
PARTIAL SUMMARY JUDGMENT AND EXTENSION TO FILE REP
OF MOTION [FIRST REQUEST] as follows:

TION FOR
Y IN SUPPORT

[VJ ELECTRONIC: by electronic transmission through the United States District Court’s

CM/ECF system to the parties below:

Michael D. Hoy

HOY CHRISSINGER KIMMEL
Bank of America Tower

50 West Liberty Street, Suite 840
Reno, Nevada 89501

Telephone: (775) 786-8000
Facsimile: (775) 786-7426

mhoy@nevadalaw.com

Attorneys for Defendants

I declare under penalty of perjury under the laws of the United States off America that the
foregoing is true and correct, and that this declaration was executed on December 23, 2019.

/s/ Audrey Brown

13989362_v1

 

 
